Polos, C.J. This is a claim brought by Henry Willis, now a prisoner at Stateville, but formerly at the Jdiet Correctional Center. At the hearing of this cause the following facts were established: On June 10,1977, Claimant was in confinement at the Cook County Jail, Chicago, Illinois, preparatory to transfer to the Joliet Correctional Center at Joliet, Illinois. He had in his possession a large quantity of personal property items which he had packed in two milk crates and which were transferred with him from the Cook County Jail to Joliet. On arrival at the Joliet Diagnostic Depot he went through the normal processing procedures. His property was taken from him and examined for contraband. However, when the processing was completed, all of his property was not returned to him, even though it was not contraband in nature. He instituted grievance procedures but the missing property could not be found. He testified that the items taken from him by the prison authorities on his arrival at Joliet and never returned to him had a value of $107.73. This Court has held on many occasions that the State has a duty to exercise reasonable care to safeguard and return an inmate’s property when it takes actual physical possession of such property during the course of an inmate’s transfer between penal institutions. At the trial of this cause the State presented no testimony to explain the disappearance of Claimant’s property, and presented no testimony of its freedom from negligence. Claimant’s prima facie case, therefore, stands unrebutted. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $107.73.